                   3:20-cv-03222-SLD # 12   Page 1 of 3
                                                                                 E-FILED
                                                   Monday, 05 October, 2020 04:53:16 PM
                                                            Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Eric Robert Dughetti,                   )
                                        )
                       Plaintiff,       )
                                        )
v.                                      )         20-3222
                                        )
IDOC, et al.                            )
                                        )
                       Defendants.      )
                                        )
                                        )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently incarcerated at
Taylorville Correctional Center, was granted leave to proceed in
forma pauperis. The case is now before the court for a merit review
of plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).
                    3:20-cv-03222-SLD # 12   Page 2 of 3




     Plaintiff alleges that prison officials have provided N-95 face
masks in response to the Covid-19 pandemic without the “thin
metal nose band” allegedly necessary for the masks to perform
properly. Plaintiff also alleges that “the opportunity to earn [good-
time] credits hasn’t been offered due to Covid-19 virus safety
measures.”

      Plaintiff’s reference to “Covid-19 safety measures” suggests
that prison officials have taken additional steps to address the
Covid-19 pandemic, but Plaintiff has not provided any allegations
identifying same. On its own, the lack of a thin metal nose band
while otherwise being provided a mask does not permit a plausible
inference that Plaintiff suffered the type of extreme deprivation
necessary to establish a violation of the Eighth Amendment.
Henderson v. Sheahan, 196 F.3d 849, 845 (7th Cir. 1999) (“extreme
deprivations are required to make out a conditions-of-confinement
claim.”). The Court finds that Plaintiff does not state an Eighth
Amendment conditions-of-confinement claim based on the lack of
nose bands.

      Plaintiff’s allegations regarding the lack of opportunity to earn
sentence credit appear to be based on an Illinois law that permits
inmates to earn credit against their sentences through completion
of certain programs. See 725 ILCS 5/3-6-3(a)(1.5)(A). Plaintiff does
not have a constitutional right to good-time credit. See Wolff v.
McDonnell, 418 U.S. 539, 557 (1974). The failure to provide these
programs would be a violation of state law, which does not create a
federally enforceable right. Guarjardo-Palma v. Martinson, 622 F.3d
801, 806 (7th Cir. 2010) (“[A] violation of state law is not a ground
for a federal civil rights suit.”). Plaintiff also fails to allege how each
named defendant was personally involved in the alleged
deprivations; he cannot sue supervisory officials just because they
are in charge. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

     Plaintiff’s complaint is dismissed for failure to state a claim.
The Court grants Plaintiff leave to file an amended complaint to
provide more information or to clarify his claims within the deadline
set below.
                  3:20-cv-03222-SLD # 12   Page 3 of 3




It is therefore ordered:

     1.   Plaintiff's complaint is dismissed for failure to state a
          claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. §
          1915A. Plaintiff shall have 30 days from the entry of this
          order to file an amended complaint. Failure to file an
          amended complaint will result in the dismissal of this
          case, without prejudice, for failure to state a claim.
          Plaintiff's amended complaint will replace Plaintiff's
          original complaint in its entirety. The amended complaint
          must contain all allegations against all Defendants.
          Piecemeal amendments are not accepted.

     2.   Plaintiff’s Motion to Request Counsel [4] is denied with
          leave to renew. Plaintiff has no constitutional or statutory
          right to counsel in this case. In considering the Plaintiff’s
          motion, the court asks: (1) has the indigent Plaintiff
          made a reasonable attempt to obtain counsel or been
          effectively precluded from doing so; and if so, (2) given
          the difficulty of the case, does the plaintiff appear
          competent to litigate it himself? Pruitt v. Mote, 503 F.3d
          647, 654-55 (7th Cir. 2007). Plaintiff has not yet satisfied
          the first prong. A plaintiff usually does this by writing to
          attorneys and attaching copies of any correspondence
          sent or received. Plaintiff also has personal knowledge of
          the facts, he has been able to adequately convey them to
          the Court, and he indicated in his motion that he has
          completed some college coursework. Plaintiff’s claims do
          not appear to be overly complex. The Court finds that
          Plaintiff is capable of representing himself at this time.

              Entered this 5th day of October, 2020.


                      s/ Harold A. Baker
           ___________________________________________
                       HAROLD A. BAKER
               UNITED STATES DISTRICT JUDGE
